DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 8 and 14 are cancelled. Claims 1 and 3 are amended, wherein claim 1 is an independent claim. Previously withdrawn claims 6, 7 and 19 are rejoined. Claims 1-7, 9-13 and 15-22 are currently examined on the merits.
Allowable Claims
Claims 1-7, 9-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Narushima et al (US 20090208650 A1, “Narushima”) teaches a substrate processing apparatus, but does not teach, disclose or reasonably suggest that “… a heated gas supply system comprising… a second heater installed at the gas supply pipe installed at the peripheral portion of the dispersion part…” as recited in claim 1. Claims 2-7, 9-13 and 15-22 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/HUA QI/           Primary Examiner, Art Unit 1714